Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154476                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  AUDREY TROWELL,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 154476
                                                                    COA: 327525
                                                                    Oakland CC: 2014-141798-NO
  PROVIDENCE HOSPITAL AND
  MEDICAL CENTERS, INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the claims in the plaintiff’s complaint sound in ordinary negligence or
  medical malpractice, Bryant v Oakpointe Villa Nursing Centre, Inc, 471 Mich 411
  (2004). The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2017
           d0329
                                                                               Clerk